BLODGETT, P. J.
Heard upon motion of defendant for a new trial after verdict of a jury for plaintiff for $850.00.
Action was brought to recover the value of an automobile claimed to have been ruined while in care and custody of defendant.
The car, a Hupmobile, had been attached under a writ and left in the garage and repair station of defendant, and it was claimed by plaintiff that defendant maliciously introduced certain deleterious substances into the cylinders of the, engine which ruined *115the engine and caused the car to he of no value.
Por plaintiff: Peter W. McKiernan.
Por defendant: Joshua Bell.
The case was submitted upon the facts to a jury, and while the testimony was conflieing the Court can not say there was no testimony upon which a verdict for the plaintiff could be based.
The ear was purchased in March 1928 from Prank Crook, Inc. for $1032.62 and was then a used car.
While the jury was generous to the plaintiff yet, if the testimony as to the acts of defendant was believed by the jury, the verdict is not exorbitant.
Motion for new trial denied.